Citation Nr: 1446341	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-05 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that denied the Veteran's claim.  The Veteran submitted a statement in July 2009 that indicated that he wished to continue the claim.  The RO again denied the claim in November 2009 and the Veteran filed a notice of disagreement dated in August 2010.  The RO issued a statement of the case dated in February 2012 and the Veteran submitted a substantive appeal in March 2012.

In December 2012, the Veteran and his spouse, accompanied by the Veteran's representative, testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's electronic claims file.  

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the present case, the undersigned fully identified the issue perfected for appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In June 2012, the Veteran submitted evidence relevant to his claim that was not accompanied by a waiver of initial RO jurisdiction.  However, as this matter is being remanded for additional development, a separate remand for RO adjudication is not required.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During testimony before the Board, the Veteran identified relevant evidence pertinent to his claim that has not been associated with his claims file, to include treatment records from Dr. H. Wheeler, Dr. Singh, and records from the Railroad Retirement Fund.  This matter should therefore be remanded and the identified records associated with the Veteran's claims file.  38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

Updated VA treatment records should also be obtained. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain identified outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA healthcare providers that have treated him since service for his service-connected disabilities.  This should include treatment records from Dr. H. Wheeler, and Dr. Singh.  Also, obtain updated VA treatment records.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Request from the Railroad Retirement Fund complete copies of any disability and retirement determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile, and the Veteran 
should be informed in writing.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
Thomas O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



Department of Veterans Affairs


